United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 October 23, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 02-10889
                          Summary Calendar



MICHAEL BIAS,

                                     Plaintiff-Appellee,

versus

LESLIE WOODS; ET AL.,

                                     Defendants,

NENITA SABATER,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 7:99-CV-33-R
                       --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Nenita Sabater brings this interlocutory appeal to challenge

the trial court’s finding following a bench trial that she was

not entitled to qualified immunity in defense of the claims

brought against her by Michael Bias, Texas prisoner # 769345.

This court must raise, sua sponte, the issue of its own

jurisdiction, if necessary.    Mosley v. Cozby, 813 F.2d 659, 660

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-10889
                                 -2-

(5th Cir. 1987).   We have jurisdiction of “appeals from all final

decisions of the district courts.”   28 U.S.C. § 1291.   “[A]

district court’s denial of a claim of qualified immunity, to the

extent that it turns on an issue of law, is an appealable ‘final

decision’ within the meaning of 28 U.S.C. § 1291 notwithstanding

the absence of a final judgment.”    Mitchell v. Forsyth, 472 U.S.

511, 530 (1985).   The rationale of the Supreme Court in extending

the collateral order doctrine to appeals from denials of

qualified immunity was that the “entitlement is an immunity from

suit rather than a mere defense to liability” and would be

“effectively lost if a case [was] erroneously permitted to go to

trial.”   Id. at 526.   Mitchell was an appeal from a denial of

qualified immunity raised in a motion for summary judgment.      A

district court’s denial of summary judgment on the issue of

qualified immunity “conclusively determines the defendant’s claim

of right not to stand trial” and that is the basis for the

court’s decision to allow an immediate appeal.     Id. at 527.

     That rationale does not apply in this case.    Sabater has not

avoided trial; she has already been adjudged liable for Bias’s

injuries, although damages have not yet been determined.    “An

order that determines the liability but leaves unresolved the

assessment of damages is not final within the meaning of [28

U.S.C. §] 1291.”   Southern Travel Club v. Carnival Air Lines,

Inc., 986 F.2d 125, 129-30 (5th Cir. 1993).
                           No. 02-10889
                                -3-

     The policy of the final judgment rule against piecemeal and

duplicative litigation, as embodied in 28 U.S.C. § 1291, is

offended by Sabater’s attempted appeal in this case.   Matter of

U.S. Abatement Corp., 39 F.3d 563, 567 (5th Cir. 1994).

Sabater’s arguments can be considered and reviewed in an appeal

from any final judgment that follows the district court’s

assessment of damages.   We therefore DISMISS this appeal for lack

of jurisdiction.

     Bias has moved for appointment of counsel and has filed two

motions for leave to file an out-of-time brief.   These motions

are DENIED AS MOOT.